Case 2:18-cv-09826-JLS-PLA Document 93 Filed 05/15/19 Page 1 of 7 Page ID #:656
                                                           FILED
                                                  CLERK, U.S. DISTRICT COURT


                                                    May 15, 2019

                                               CENTRAL DISTRICT OF CALIFORNIA
                                                 BY: ___________________ DEPUTY




   
   
                                        
Case 2:18-cv-09826-JLS-PLA Document 93 Filed 05/15/19 Page 2 of 7 Page ID #:657
Case 2:18-cv-09826-JLS-PLA Document 93 Filed 05/15/19 Page 3 of 7 Page ID #:658
Case 2:18-cv-09826-JLS-PLA Document 93 Filed 05/15/19 Page 4 of 7 Page ID #:659
Case 2:18-cv-09826-JLS-PLA Document 93 Filed 05/15/19 Page 5 of 7 Page ID #:660
Case 2:18-cv-09826-JLS-PLA Document 93 Filed 05/15/19 Page 6 of 7 Page ID #:661
Case 2:18-cv-09826-JLS-PLA Document 93 Filed 05/15/19 Page 7 of 7 Page ID #:662
